UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4162



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAPHAEL TOMAR CARTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:05-cr-00042-FWB)


Submitted:   October 11, 2006             Decided:   November 6, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anne R. Littlejohn, LAW OFFICE OF ANNE R. LITTLEJOHN, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Paul A. Weinman, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Raphael Tomar Carter appeals from his conviction for

possession of a firearm by a convicted felon.*                  On appeal, he

contends that there was insufficient evidence to show that he

possessed the firearm after he was convicted of a felony.                      We

affirm.

               We review the denial of a motion for acquittal de novo.

United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005), cert.

denied, 126 S. Ct. 1925 (2006).              Where, as here, the motion was

based on a claim of insufficient evidence, “[t]he verdict of a jury

must be sustained if there is substantial evidence, taking the view

most favorable to the Government, to support it.”                    Glasser v.

United       States,   315    U.S.    60,   80   (1942).   We   “have   defined

‘substantial evidence’ as ‘evidence that a reasonable finder of

fact       could   accept    as   adequate   and   sufficient   to   support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.’”

Alerre, 430 F.3d at 693.             We “consider circumstantial as well as

direct evidence, and allow the government the benefit of all

reasonable inferences from the facts proven to those sought to be

established.”        United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).          If the evidence “supports different, reasonable




       *
      Carter was also convicted of possessing counterfeit money,
but he does not challenge that conviction.

                                        - 2 -
interpretations, the jury decides which interpretation to believe.”

United States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994).

            Because Carter stipulated to the other elements of the

offense, the only contested issue at trial was whether he possessed

the handgun.    Possession may be actual, constructive, or joint.

United States v. Gallimore, 247 F.3d 134, 136-37 (4th Cir. 2001).

“[T]o    establish   constructive    possession,    the   government       must

produce evidence showing ownership, dominion, or control over the

contraband    itself    or   the   premises   or   vehicle   in    which    the

contraband is concealed.” United States v. Blue, 957 F.2d 106, 107

(4th Cir. 1992).       Possession may be established by circumstantial

evidence.    United States v. Schocket, 753 F.2d 336, 340 (4th Cir.

1985).

            Here, the evidence showed that Carter owned the gun and

that he left it at the residence where it was found.              Although it

is not clear when he did that, the evidence showed that, after his

felony conviction, he stayed at the residence from time to time, he

gave the police the address of the residence as his home address on

more than one occasion, and he was at the residence immediately

prior to being incarcerated on a different charge.            In addition,

two other residents of the home denied ownership or knowledge of

the firearm, and Carter told his cousin to retrieve the firearm

from the police. Considering Carter’s ownership of the gun and his

access to the residence, the jury could have reasonably determined


                                    - 3 -
that Carter had sufficient dominion and control over the firearm to

support a finding of possession.

          Accordingly, we affirm Carter’s conviction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -